Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
Claims 7-14 and 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular arrangement and features of the multi-gate semiconductor device including the second layer extending from a source/drain region of the second layer to a channel region of the second layer and spaced above the first layer; an epitaxial layer having a second composition interposing the source/drain region of the first layer and the source drain region of the second layer; and a dielectric material disposed between the first layer and the second layer, the dielectric material interposing the gate structure and the epitaxial layer, as in the context of claim 7.
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular arrangement and features of the multi-gate semiconductor device including the second silicon layer spaced above the first silicon layer; an epitaxial layer having a second composition interposing the source/drain region of the first silicon layer and the source/drain region of the second silicon layer; and a dielectric material disposed between the first silicon layer and the second silicon layer, the dielectric material interposing the gate structure and the epitaxial layer, as in the context of claim 21.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN PAYEN whose telephone number is (571) 270-7435.  The examiner can normally be reached on Monday-Thursday, 10am-6pm, Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/MARVIN PAYEN/Primary Examiner, Art Unit 2816